Citation Nr: 0330979	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  96-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 4, 
1995 for the award of service connection for bilateral pes 
planus with hallux valgus.

2.  Entitlement to an effective date earlier than January 4, 
1995 for the award of service connection for hemorrhoids.  

3.  Entitlement to an effective date earlier than January 4, 
1995 for the award of service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an effective date earlier than January 4, 
1995 for the award of a 10 percent disability rating for 
bilateral pes planus with hallux valgus. 

5.  Entitlement to an effective date earlier than January 4, 
1995 for the award of a 10 percent disability rating for 
hemorrhoids.




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and February 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

The Board notes that the veteran perfected appeals of 
additional issues.  However, the issue of entitlement to an 
increased rating for PTSD was resolved in the veteran's 
favor in a July 1997 rating decision that awarded a 100 
percent rating.  In addition, the veteran withdrew his 
appeal on the issue of an increased rating for hemorrhoids 
in October 1997 correspondence.  Finally, in a June 2000 
letter, the RO listed sought clarification of the issues the 
veteran wanted to appeal, listing increased ratings for 
chronic urethritis and bilateral pes planus with hallux 
valgus and an earlier effective date for service connection 
for bilateral pes planus with hallux valgus and hemorrhoids.  
In an August 2000 statement, the veteran indicated that he 
wished to appeal only the latter two issues.  Thus, he is 
deemed to have withdrawn the appeal on the issues of 
increased ratings for chronic urethritis and bilateral pes 
planus with hallux valgus.  Review of the claims folder 
discloses the issues listed above as remaining on appeal.     


REMAND

The veteran requested a personal hearing at the RO in 
October 1997.  His hearing was scheduled for March 1998.  
Correspondence received from the veteran in February 1998 
asked that the hearing be rescheduled.  There is no 
indication in the claims folder that this request for an RO 
hearing was ever withdrawn.  Upon request, a claimant is 
entitled to a hearing.  See 38 C.F.R. § 3.103(c) (2003).   

On his May 1999 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a Travel Board hearing.  This 
request was confirmed in August 1999.  The RO scheduled 
Travel Board hearings in December 2000, February 2001, and 
September 2002.  In each instance, the veteran timely 
notified the RO that he needed to reschedule or postpone the 
hearing, citing reasons for the request.  See 38 C.F.R. § 
20.704(c) (providing a time limit and a good cause 
requirement for requesting a change in the date of a 
scheduled Travel Board hearing).  The RO scheduled another 
Travel Board hearing for September 2003.  In August 2003, 
the veteran asked for the hearing to be rescheduled.  
Although this request was timely, the veteran did not 
provide any cause for the request.  In such cases, VA 
regulations provide that the RO must notify the veteran that 
good cause for the change in schedule was not shown and that 
the veteran could still report for the hearing as scheduled. 
Id.  If the veteran then does not report for the hearing, 
the hearing request is considered withdrawn. Id.  In this 
case, there is no indication that the RO provided requisite 
notice to the veteran following his last request to 
reschedule his Travel Board hearing, such that the Board 
cannot conclude under VA regulation that the hearing request 
is withdrawn.  

Thus, there appears to be outstanding hearing requests for 
both a personal hearing at the RO and a Travel Board 
hearing.  On remand, the RO should inquire as to whether the 
veteran still desires a hearing.     

Finally, with respect to the issues on appeal, as discussed 
above, the Board's own review of the claims folder discloses 
that the five issues listed above have been perfected for 
appeal and have not been resolved or withdrawn by the 
veteran.  In its June 2000 letter to the veteran, the RO 
attempted to clarify which issues the veteran wished to 
pursue on appeal.  However, that letter did not include 
issues three through five, as listed here, specifically 
entitlement to an effective date earlier than January 4, 
1995 for the award of service connection for PTSD, 
entitlement to an effective date earlier than January 4, 
1995 for the award of a 10 percent disability rating for 
bilateral pes planus with hallux valgus, and entitlement to 
an effective date earlier than January 4, 1995 for the award 
of a 10 percent disability rating for hemorrhoids.  
Accordingly, despite the August 2000 reply from the veteran 
affirmatively stating that he wished to continue the appeal 
on the first two issues only, the Board cannot conclude that 
he intended to withdraw his appeal on the other three 
issues.  Therefore, on remand, the RO should again seek 
clarification from the veteran as to which issues he wishes 
to pursue on appeal.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran in 
writing and explain that he has 
outstanding requests for both a personal 
hearing at the RO and a Travel Board 
hearing.  It should ask the veteran 
whether he stills desires a hearing.  
The RO should schedule the hearing or 
hearings the veteran identifies.      

In addition, the RO should explain to 
the veteran that each of the five issues 
listed above has been perfected for 
appeal, that he veteran had previously 
indicated that he intended to appeal 
only two of those issues, but that he 
had not been properly advised that the 
other three issues remained on appeal.  
The RO should ask the veteran to 
specifically identify which of the 
issues he desires to continue on appeal.  
The RO should proceed accordingly upon 
receipt of response from the veteran.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


